Filed 3/5/21 P. v. Clark CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A160193
 v.
 KAYLA CLARK,                                                           (Napa County
                                                                        Super. Ct. No. 19CR002735)
           Defendant and Appellant.


         Kayla Clark filed this appeal after pleading guilty to multiple offenses
relating to an automobile collision, the most serious of which was driving
with a blood alcohol level over 0.08 percent and causing injury. (Veh. Code,
§ 23153, subd. (b) (section 23153(b)); statutory references are to this Code
unless otherwise indicated). Clark contends the trial court abused its
discretion by imposing the maximum sentence for her crimes, and that the
court also violated her constitutional rights by imposing fines and fees that
she is unable to pay. We affirm the judgment and sentence.




                                                               1
                               BACKGROUND
I. The September 2019 Collision1
      The incident that gave rise to Clark’s convictions occurred on
September 15, 2019, while she was driving on State Route 29 in Napa
County. At the time, Clark was on probation for two prior driving under the
influence (DUI) convictions and was driving on a suspended license.
      At around 2:00 a.m., a person driving north toward Napa noticed Clark,
who was driving very slowly and drifting from side to side in her lane. Then
Clark turned her car around and began driving south in her northbound lane,
at which point the witness called 9-1-1. Before officers responded, Clark
collided head-on with a vehicle driven by Mr. B., causing serious injury to
both drivers. When police arrived at the scene, Mr. B. had already been
taken to the hospital. Before Clark was transported, officers noticed a strong
order of alcohol emanating from her breath and person.
      When police arrived at the hospital, Mr. B. was unable to give a
statement because he was in critical condition, having sustained multiple
fractures and a traumatic brain injury. Clark was conscious and yelling
profanities at medical staff. The officers could still smell a strong odor of
alcohol emanating from Clark, and her speech was slurred. She admitted
that she had consumed alcohol and been driving, but claimed she “ ‘wasn’t
that drunk and knew exactly what was going on.’ ” A blood draw
administered at 3:46 a.m. showed that Clark’s blood alcohol level was .245.
Clark was placed under arrest on September 15, but was hospitalized for
several days due to her injuries. On September 18, she asked the officer who
was guarding her about the victim and “began to tear up” when she learned


      1 Because Clark pleaded guilty to her crimes, we derive facts about the
incident from the probation report.

                                        2
about his critical condition. Clark said she was very sorry and hoped the
victim would forgive her. She acknowledged having an alcohol problem but
declined to give a formal statement.
      On November 14, 2019, Mr. B. was released from the hospital for
homecare. Although his condition had improved, caring for him required his
family to move to a ground floor apartment and rent a hospital bed. Family
reported that he would need future surgeries, his brain injury was “very
apparent,” and his disabilities were permanent.
II. Clark’s Convictions
      In an amended complaint, Clark was charged with three felonies: DUI
causing injury (§ 23153, subd. (a)); driving with a blood alcohol level over 0.08
percent causing injury (§ 23153(b)); and driving into oncoming traffic, causing
injury (§ 21651, subd. (c)). The counts charging Clark with violating section
23153 incorporated supplemental allegations that Clark has two prior DUI
convictions, which subjected her to heightened punishment. (§ 23566, subd.
(a).) Clark was also charged with a misdemeanor for driving while her
driving privilege was suspended due to a prior DUI conviction (§ 14601.2,
subd. (a)), and an infraction for driving with a blood alcohol level over .01
while on probation for DUI (§ 23154, subd. (a)).
      The amended complaint also includes three special allegations. First,
as to each felony charge, the People alleged that Clark personally inflicted
great bodily injury upon Mr. B., causing him to become comatose due to brain
injury and to suffer paralysis. (Pen. Code, § 12022.7, subd. (b).) The other
two special allegations pertained to Clark’s blood alcohol concentration when
she committed the section 23153 violations, which was allegedly 0.20 percent
or more within the meaning of section 23538, and 0.15 percent or more within
the meaning of section 23578.



                                        3
      Initially, Clark entered a plea of not guilty to all charges, but she
changed her plea on February 27, 2020, the day before a preliminary
examination was scheduled to commence. Clark pleaded guilty to driving
with a blood alcohol level over .08 causing injury. As part of this plea, Clark
admitted the two prior DUI convictions. She also admitted the special
allegation that her blood alcohol level was 0.20 percent or more, and the
special allegation regarding great bodily injury, which made this offense a
serious and violent felony (Pen. Code, § 1192.7, subd. (c)). Clark also pleaded
guilty to the felony of driving into oncoming traffic causing injury,
misdemeanor driving when her driving privilege was suspended due to a
prior DUI conviction, and the infraction of driving with a blood alcohol level
over .01 percent while on probation for DUI.
      The trial court found that there was a factual basis for Clark’s pleas
and that they were freely and voluntarily given. Then it referred the matter
to the Probation Department for a Pre-Sentence Report.
III. Clark’s Sentence
      A probation report submitted on March 26, 2020 recommended that
Clark be sentenced to state prison because she is a danger to society.
According to the report, several probation officers made this recommendation
after participating in a case discussion that included consideration of Clark’s
history, the current offense, and the victim’s injuries.
      The Department reported that Clark has a criminal record dating back
to 2001, which includes multiple DUI convictions. Clark told the probation
officer she began drinking alcohol at age 14, but had recently limited her
drinking to times when she was “upset.” Clark asked for help with her
alcohol use, and expressed a willingness to participate in any program that
probation deemed necessary. Regarding her current offenses, Clark recalled



                                        4
that prior to the collision, she had an argument with her boyfriend, who was
verbally abusive. Then she drove to Vallejo to visit her cousin who was
celebrating a birthday. She had three shots of vodka at her cousin’s house
before going to a bar and consuming two drinks and then to a different bar
where she had another shot. She tried to get a ride home from family, but
when nobody answered her call, she decided to drive herself because she did
not feel that she was too impaired.
      During her interview with the probation officer, Clark was very
emotional and expressed concern for the victim and his family. She stated
that she was hoping the court would grant her probation so she could “ ‘get
back on [her] feet to pay [the victim] back.’ ” She acknowledged her “ ‘bad
decision,’ ” expressed regrets, and described the incident as a wake-up call.
Clark reported that she had a full time job and could return to work as soon
as she was released. She wanted to make up for the harm she caused to the
victim, his family, and her family.
      The probation report lists multiple criteria indicating that Clark is
unsuitable for probation including that the circumstances of the crime were
elevated as compared to other instances of the same crime; Clark used her
vehicle as a deadly weapon; the victim appears to have been vulnerable at the
time of the incident; Clark inflicted major physical and emotional injuries on
the victim; the monetary loss to the victim exceeded $1,500,000; Clark was an
active participant in the crime; Clark has a pattern of regular and
increasingly serious criminal conduct and a history of unsatisfactory
performance on probation; and there was a likelihood that if Clark was not
imprisoned, she would pose a danger to others.
      In terms of sentencing, the probation department did not identify any
mitigating circumstances, but reported that circumstances in aggravation



                                       5
include these facts: The crime involved great violence; Clark inflicted
permanent injuries on the victim; the victim was particularly vulnerable, as
Clark’s conduct could not have been anticipated; Clark has numerous and
increasingly serious convictions; Clark was on probation for her third and
fourth DUI convictions when she committed the current offense; Clark’s prior
performance on probation was unsatisfactory; and she caused great monetary
damage by committing her offense.
      On March 26, 2020, the prosecutor filed a sentencing memorandum
requesting that the court sentence Clark to the maximum prison term
allowed by law. The People argued this punishment was consistent with the
relevant sentencing factors and guidelines and necessary for public safety in
light of Clark’s criminal record, which includes multiple DUI convictions.
The People acknowledged Clark was technically eligible for probation but
argued a grant of probation was so obviously inappropriate that analysis of
the pertinent factors was unwarranted. They argued the maximum sentence
was justified by multiple aggravating factors, which outweighed the
mitigating factor that Clark had admitted her crimes.
      The sentencing hearing was held on April 1, 2020. The court heard
first from defense counsel, who requested that Clark be sentenced to
probation or, if the court insisted on prison, that Clark receive a minimum
sentence. Arguing for probation, defense counsel outlined the following
circumstances: Clark pled guilty to “the sheet” and promptly admitted
wrongdoing; she was remorseful from the outset, even at the accident scene;
her family, including a young son, were also victims; Clark had a job waiting
for her and wanted to start paying restitution to the victim; and she
demonstrated that she was ready to comply with probation.




                                       6
      Next, Clark addressed the court directly, expressing regret for almost
killing the victim and herself by driving under the influence. She expressed
sorrow to the victim, his family, and her family as well. She said that she is
not just a mother but also the provider for her household and she “just
want[ed] to work,” pay back the victim as much as she could, and never drink
another alcoholic beverage. She acknowledged having a “drinking problem,”
described the incident as a “real wake up call,” and asked the court for a
“program” to help with her alcohol problem.
      The prosecutor argued that Clark’s expression of remorse and request
for help came too late and did not ring true. The prosecutor also disputed
many defense claims, including the suggestion that a prison sentence would
prevent Clark from making restitution, pointing out Clark could work while
she was in prison.
      Mr. B.’s wife also addressed the court, giving a detailed account of the
accident, her husband’s extensive injuries, and the lasting, devastating
impact on her family. Then an excerpt from the diary of Mr. B’s 12-year-old
son was read into the court record.
      After the matter was submitted, the court indicated that it had read
and considered the probation report and the People’s sentencing
memorandum and evidence, and then proceeded to announce the sentence.
First, the court denied Clark probation due to the severity of the crime and
the victim’s injuries and the fact that Clark was on probation for driving
while intoxicated when she committed the current offenses. Then the court
announced sentence for each conviction and admitted allegation. It imposed
an upper term of four years for driving with a blood concentration over .08
percent and causing injury, a middle term of two years for driving into
oncoming traffic, which was stayed pursuant to Penal Code section 654, and



                                       7
it dismissed the misdemeanor and infraction convictions. As to the special
allegation of causing the victim great bodily injury involving brain injury or
permanent paralysis, the court imposed the required consecutive five-year
term, for an aggregate sentence of nine years in prison.
      The court also ordered Clark to pay several fines and fees that were
recommended in the probation report, including: a $40 court security fee
(Pen. Code, § 1465.8); a $30 criminal conviction assessment (Govt. Code,
§ 70373), a $300 restitution fine (Pen. Code, § 1202.4, subd. (b)); and an
additional $300 restitution fine that was suspended unless parole was later
revoked (Pen. Code, § 1202.45.)2
                                DISCUSSION
I. The Upper-Term Sentence
      Clark challenges the trial court’s decision to impose a four-year upper
term for driving with a blood alcohol level over 0.08 percent and causing
injury.
      A. Additional Background and Clark’s Contentions
      As noted, when the trial court announced Clark’s sentence, it addressed
each conviction separately. The court began its consideration of Clark’s
section 23153(b) conviction with this pointed remark: “This is a two, three,


      2 The People contend that although restitution fines are listed in the
minute order and abstract of judgment, the trial court did not actually
impose them because they were “never orally pronounced.” This contention is
incorrect. The record shows that the trial court used a list of probation report
recommendations as its reference for imposing fines and fees, and a copy of
those recommendations with handwritten notes was filed along with the
court’s minute order. Recommendation #8 was to impose a suspended $300
Penal Code section 1202.45 restitution fine, and #9 requires payment of a
$300 Penal Code section 1202.4(b)(2) restitution fine. At the sentencing
hearing, the court made an oral pronouncement that it was “Imposing
conditions number eight and nine” in this case.

                                       8
four triad. And when I look at this case, and the seriousness of this case, and
whether it’s a mitigated, or midterm, or aggravated term, I can’t think of
really a more egregious instance of this offense.”
      In its explanation of reasons for selecting an aggravated term, the court
first observed that Clark had been warned in the past about the penal
consequences of drinking and driving, as evidenced by her history of “D.U.I.
pleas,” and yet she continued to drink and drive. Next, the court referred to
the victim impact evidence, including the statement from Mr. B.’s wife. The
court observed that, although Clark did not kill Mr. B., the loss to him and
his family is real, significant, and permanent. The court also observed that
Mr. B. was a particularly vulnerable victim, noting that he was out driving
for Uber and traveling in the proper direction. Then, turning to Clark’s
history of DUI convictions, the court observed that when Clark committed the
current offense, she had an outstanding arrest warrant and was on probation
for her third and fourth DUI offenses.
      On appeal, Clark contends the trial court’s selection of an upper-term
sentence cannot be sustained because it made four distinct errors when
considering aggravating and mitigating factors. Specifically, Clark argues,
the court should not have relied on (1) the nature and severity of victim’s
injuries, (2) Clark’s criminal history, or (3) the particular vulnerability of the
victim, and, on the other hand, the court erred by failing to consider that
(4) alcohol addiction is a mitigating factor.
      B. Forfeiture
      Clark concedes that she did not object to any aspect of the court’s
explanation for imposing an upper term at the sentencing hearing. But she
contends her trial counsel preserved this claim for review by arguing that
Clark should receive probation or at most a minimum sentence. Without



                                         9
authority, Clark posits that her trial counsel’s argument was sufficient to put
the trial court on “notice” that the defense did not think that any factor the
court might use to impose a greater sentence was legitimate.
         Settled law rejects this theory. “ ‘A party in a criminal case may not, on
appeal, raise “claims involving the trial court’s failure to properly make or
articulate its discretionary sentencing choices” if the party did not object to
the sentence at trial. [Citation.] The rule applies to “cases in which the
stated reasons allegedly do not apply to the particular case, and cases in
which the court purportedly erred because it double-counted a particular
sentencing factor, misweighed the various factors, or failed to state any
reasons or give a sufficient number of valid reasons.” ’ ” (People v. Scott
(2015) 61 Cal.4th 363, 406.) Thus, Clark forfeited her claim of sentencing
error.
         C. Effective Assistance of Counsel
         Clark contends her trial counsel rendered ineffective assistance by
failing to object to the upper-term sentence on each of the grounds she asserts
here. “[A] defense attorney who fails to adequately understand the available
sentencing alternatives, promote their proper application, or pursue the most
advantageous disposition for his client may be found incompetent.” (People v.
Scott (1994) 9 Cal.4th 331, 351.) Thus, we address the merits of Clark’s
arguments in the context of her claim for ineffective assistance of counsel,
which imposes a heavy burden on her “to demonstrate the inadequacy of trial
counsel.” (People v. Lucas (1995) 12 Cal.4th 415, 436.)
         To establish ineffective assistance of counsel, “the defendant must first
show counsel’s performance was deficient, in that it fell below an objective
standard of reasonableness under prevailing professional norms. Second, the
defendant must show resulting prejudice, i.e., a reasonable probability that,



                                         10
but for counsel’s deficient performance, the outcome of the proceeding would
have been different.” (People v. Mai (2013) 57 Cal.4th 986, 1009.)
            1. The Victim’s Injuries
      Clark contends the nature and severity of Mr. B’s injuries could not be
counted as an aggravating factor because the infliction of “great bodily
injury” was an element of the five-year enhancement imposed on Clark
pursuant to Penal Code section 12022.7, subdivision (b).
      Under the Rules of Court, an aggravating circumstance includes the
fact that a crime “involved great violence, great bodily harm, threat of great
bodily harm, or other acts disclosing a high degree of cruelty, viciousness, or
callousness.” (Cal. Rules of Court, Rule 4.421(a)(1); all rule references are to
these rules.) This circumstance can be used as an aggravating sentencing
factor whether or not it is charged or chargeable as an enhancement. (Ibid.)
However, the trial court may not use the fact that a crime involved great
bodily injury as a reason for imposing an upper term sentence while also
using the same fact to impose an enhancement for great bodily injury.
(People v. Gutierrez (1992) 10 Cal.App.4th 1729, 1735 (Gutierrez).)
      We conclude that a competent defense attorney could have concluded
that the trial court did not violate these principles in the present case. The
trial court began its explanation for choosing the aggravated term by
observing, “I’m quite certain that Ms. Clark has been advised during the past
during her D.U.I pleas that if she were to continue to drink and drive and
someone were to be killed as a result of that, that she would be charged with
murder, which would carry 15 to life.” Then, acknowledging that Mr. B. had
managed to survive the car crash, the court observed that “there was a real
loss here, a significant loss, in a way that the victims in this case will never
again be the same.” This is not a reference exclusively to the great bodily



                                        11
injury that Clark inflicted. The court was considering the devastating impact
this crime had on Mr. B.’s family life and the evidence that, because Clark
had been often warned of the potential consequences of driving under the
influence, her actions involved a “high degree of . . . callousness.” (Rule
4.421(a)(1).)
      Clark relies on People v. Coleman (1989) 48 Cal.3d 112, 164–165. In
that death penalty appeal, the court affirmed convictions for multiple
offenses, but remanded for resentencing as to some of the defendant’s non-
murder crimes. One issue on appeal pertained to the sentence imposed for a
felony assault; the trial court added a three-year enhancement for
intentionally inflicting great bodily injury on the victim even though it had
selected an upper term based on the aggravating factor that the assault
involved “ ‘great violence, great bodily harm, acts disclosing a high degree of
cruelty, viciousness and callousness.’ ” (Id. at p. 164.) Acknowledging this
was error, the Coleman court stated that the use of a fact to impose an upper
term was an “ ‘an adequate reason for striking the additional term of
imprisonment.’ ” (Id. at p. 165.)
      Coleman is distinguishable on its facts because the defendant’s
infliction of great bodily injury was the act the trial court used to find that
the defendant’s conduct disclosed cruelty, viciousness, and callousness. Here,
by contrast, the trial court focused on Clark’s habitual drunk driving, which
was callous conduct about which she had been warned and that caused a
panoply of devasting consequences, including but not limited to the infliction
of great bodily injury. Thus, this case is more analogous to Gutierrez, where
the defendant received an upper term sentence for attempted murder and an
enhancement for great bodily injury under section 12022.7. (Gutierrez,
supra, 10 Cal.App.4th at p. 1735.) Affirming that sentence, the Gutierrez



                                        12
court found that dual use of the fact that the victim suffered great bodily
injury was not permitted, but the error was harmless because other
aggravating factors cited by the trial court supported the sentence, including
that the defendant’s conduct demonstrated “a high degree of cruelty,
viciousness, and callousness.” These distinct aggravating facts applied
because the defendant’s conduct, which included a vehicle chase that
endangered other drivers, passengers, and pedestrians, was “reprehensible to
society.” (Id. at pp. 1735–1736.)
            2. Clark’s Criminal History
      Clark next contends the trial court erred by using Clark’s prior DUI
convictions as an aggravating sentencing factor because they are an element
of her crime. Again, we disagree that the failure to make this objection at the
sentencing hearing amounted to deficient representation.
      Rule 4.420(d) states: “A fact that is an element of the crime on which
punishment is being imposed may not be used to impose a particular term.”
Here, Clark was convicted of violating section 23153(b), which makes it a
crime to drive with a blood alcohol level of .08 percent and cause injury.
Although having prior DUI convictions is not an element of this crime, prior
DUI convictions can affect a defendant’s punishment for a section 23153
violation. In this case, for example, Clark admitted she suffered two separate
violations of section 23152 during the 10-year period prior to the commission
of her current offense. Therefore, she was sentenced under section 23566,
subdivision (a), which provides for a term of two, three or four years. The
trial court was not permitted to use the fact of this enhancement as a reason
for selecting the upper term. (Pen. Code, § 1170, subd. (b).) However, the
court could properly base its decision on an aggravating factor supported by




                                       13
evidence “other than that which gave rise to the enhancement.” (People v.
Garcia (1995) 32 Cal.App.4th 1756, 1775, italics omitted.)
      Applying these principles, we reject Clark’s argument that the trial
court used her two prior DUI convictions as an aggravating factor. The court
observed that Clark had four prior DUI convictions, not two; that she had an
outstanding arrest warrant; and that at the time of the offense she was on
probation for her third and fourth DUI offenses. Each of these facts are
separately aggravating, as they establish that Clark’s prior convictions are
numerous and of increasing seriousness (rule 4.421(b)(2)), that Clark was on
probation when she committed the current offense (rule 4.421(b)(4)), and that
Clark’s prior performance on probation was unsatisfactory (rule 4.421(b)(5)).
            3. The Victim’s Vulnerability
      Clark disputes the trial court’s finding that Mr. B. was a “particularly
vulnerable” victim within the meaning of rule 4.421(a)(3). To be particularly
vulnerable under this rule, the victim must be vulnerable in a “ ‘special’ ” way
or to an “ ‘unusual degree,’ ” to an “ ‘extent great than in other cases.’ ”
(People v. Clark (1990) 50 Cal.3d 583, 638.) Here, Clark argues that Mr. B.
was not more vulnerable than any other victim of a drunk driver, citing
People v. Bloom (1983) 142 Cal.App.3d 310, 322 (Bloom).
      Counsel’s failure to argue that Mr. B. was not a particularly vulnerable
victim did not deprive Clark of competent representation. Although in Bloom
the appellate court found insufficient evidence to support the trial court’s
determination that the victim had been particularly vulnerable, Bloom found
this error harmless since the trial court had given two other valid reasons for
its sentencing decision, which was “appropriate and well-deserved.” (Bloom,
supra, 142 Cal.App.3d at p. 322.) So, here, the trial court gave at least two
valid reasons for its sentencing decision and made a decision that was



                                        14
appropriate and well-deserved. The court did not dwell on the victim’s
vulnerability, and a competent defense attorney could have concluded that
disputing Mr. B.’s vulnerability served no practical purpose and risked
shifting further attention to the callousness of Clark’s conduct, which was an
independent aggravating factor.
      In a related argument, Clark faults the trial court for relying on the
“significant loss” suffered by Mr. B.’s family. Clark concedes that victim
impact evidence was properly considered at sentencing (Pen. Code, § 1170,
subd. (b)), but she argues the court misused that evidence by relying on the
fact that Mr. B. is a husband and father to justify its selection of an upper-
term sentence. According to Clark, the court’s consideration of Mr. B.’s
family composition was clear error under People v. Levitt (1984) 156
Cal.App.3d 500, 516–517. Levitt held that the fact that a homicide victim’s
family was “irredeemably bereaved” could not be relied on to aggravate the
defendant’s sentence in a case where the family’s bereavement did not bear a
rational relationship to the defendant’s culpability. (Id. at p. 517; but see
People v. Johnson (2016) 62 Cal.4th 600, 649, fn. 6.) The Levitt court
reasoned that the defendant’s level of culpability does not depend on
“fortuitous circumstances such as the composition of his victim’s family, but
on circumstances over which he has control,” such as making a choice to “act
callously,” to commit a crime while on probation, or to “amass a record of
offenses.” (Ibid.) In the present case, the trial court referred to the victim
impact evidence not as evidence of bereavement, but because it was relevant
to show the nature and extent of harm that Clark inflicted on the survivor of
her crime. This evidence was relevant to a proper evaluation of the Clark’s
choice to drive with a blood alcohol level that was three times the legal limit




                                       15
despite the fact that her license had been suspended and she was on
probation for two recent DUI convictions.
             4. Clark’s Alcoholism
      Finally, Clark contends the trial court erred by failing to consider
whether her alcoholism was a mitigating factor that lessened her culpability
for purposes of sentencing. She bases this claim on People v. Simpson (1979)
90 Cal.App.3d 919 (Simpson).
      In Simpson, the defendant appealed his upper term sentence for
burglary of a liquor store, arguing that the trial court erred by failing to
consider his alcoholism as a mitigating factor. (Simpson, supra, 90
Cal.App.3d at p. 921.) The appellate court agreed based on the following
reasoning: “While it is true that intoxication caused by alcoholism does not
excuse the commission of a crime [citations], it has long been recognized by
this court that many alcoholics are disabled in the literal sense, are precluded
from holding a job, need encouragement, are distressed, are dependent, and
need assistance. [Citation.] It follows that before sentencing an alcoholic
defendant under the [determinate sentencing law], the trial court must
consider the possibility that his alcoholism is a circumstance in mitigation
. . ., and must then weigh this factor along with the other relevant
circumstances.” (Id. at p. 928.)
      Although Simpson does not hold that alcoholism is a mitigating factor,
it requires trial courts to consider the “possibility” whether the defendant’s
alcoholism is a mitigating factor. (Simpson, supra, 90 Cal.App.3d at p. 928.)
Subsequent authority establishes that this requirement does not apply when
the evidence shows the defendant has been unwilling to address a long-term
problem. (People v. Reyes (1987) 195 Cal.App.3d 957, 961–963 (Reyes)
[collecting cases].)



                                       16
      Reyes did not just distinguish Simpson, but found the case was wrongly
decided. (Reyes, supra, 195 Cal.App.3d. at p. 963.) Reyes rejects the Simpson
court’s assumption that if a defendant’s alcoholism is a substantial factor in
the commission of the crime, that factor necessarily reduces the defendant’s
culpability. The Reyes court reasoned that, for example, when the defendant
has failed to address a substance abuse problem and that problem was a
substantial factor in the commission of a drunk driving offense, important
policy concerns justify a longer rather than shorter sentence due to the need
to protect the public from further crimes. (Ibid.) Reyes also holds that when
a defendant’s alcoholism has led to “a pattern of criminal conduct dangerous
to society, violations of parole or probation, and unsatisfactory performance
on probation or parole,” it is properly considered an aggravating sentencing
factor under the governing rules. (Id. at p. 964.)
      In the present case, Clark’s alcoholism was not a mitigating factor in
light of her history of drinking and driving, her prior convictions for this
crime, and her behavior in committing the current offense. (Reyes, supra, 195
Cal.App.3d at pp. 961–963.) Since a Simpson objection to the court’s
selection of the upper term would have been futile, the failure to make one
did not deprive Clark of competent representation.
      5. Prejudice
      To the extent the trial court relied on any improper sentencing factors,
Clark’s ineffective assistance claim fails because she cannot establish a
reasonable probability that she would have received a more favorable
sentence if her trial counsel had made the objections she asserts for the first
time on appeal.
      Contrary to Clark’s appellate arguments, the trial court did not limit
itself to the specific factors that Clark deems improper. Instead it relied on



                                       17
categories of evidence that implicate several aggravating factors, at least
some of which are indisputably valid. For example, the court observed that
when Clark committed this offense, she had an outstanding warrant and was
on probation for two prior crimes, which shows that Clark’s prior
performance on probation was unsatisfactory. Moreover, the Probation
Report listed additional pertinent factors, including that Clark’s crime caused
great monetary harm, which exceeded $1,500,000. (Rule 4.421(a)(9).)
      The existence of valid aggravating factors precludes Clark from
carrying her burden of proving prejudice because a single aggravating
circumstance is sufficient to support an upper term sentence. (People v.
Osband (1996) 13 Cal.4th 622, 728.) Clark disputes this conclusion, arguing
that we cannot know what the court would have done if the alleged errors
had been brought to its attention. We disagree; the trial court made its
intention clear by stating that it could not conceive of a more “egregious”
violation of section 23153, thus demonstrating its commitment to imposing
an aggravated term.
II. Restitution Fines and Court Fees
      Clark contends the trial court violated her due process rights by
requiring her to pay a statutory minimum $300 restitution fine, a $30
criminal conviction assessment, and a $40 court security fee. According to
Clark, the failure to hold an ability-to-pay hearing before imposing statutory
fines or fees constitutes reversible error under People v. Dueñas (2019) 30
Cal.App.5th 1157 (Dueñas).
      Clark forfeited her Dueñas claim by failing to object to any fine or fee
when they were imposed. (See People v. McCullough (2013) 56 Cal.4th 589,
596–597; People v. Nelson (2011) 51 Cal.4th 198, 227; People v. Avila (2009)
46 Cal.4th 680, 729.) In Dueñas, the misdemeanant disputed her ability to



                                       18
pay either a restitution fine or court fees, requested an ability-to-pay hearing,
and produced evidence putting her ability to pay at issue. (Dueñas, supra, 30
Cal.App.5th at pp. 1162–1163.) Here, Clark was sentenced after Dueñas was
decided and yet she did not dispute her ability to pay a restitution fine or
court fees or request an ability-to-pay hearing.
      Clark contends her claim is cognizable despite her failure to object
because her constitutional rights were violated. This argument ignores
binding authority establishing that sentencing-related fees and fines do not
implicate the narrow category of rights that are excepted from the forfeiture
rule. (People v. Trujillo (2015) 60 Cal.4th 850, 856; see also People v.
McCullough, supra, 56 Cal.4th at p. 593.)
      Alternatively, Clark argues her claim is not forfeited because the
“ ‘[f]ailure to exercise a discretion conferred and compelled by law constitutes
a denial of a fair hearing and a deprivation of fundamental procedural rights,
and thus requires reversal.’ ” (Quoting People v. Downey (2000) 82
Cal.App.4th 899, 912.) Clark does not point to anything in this record to
suggest that the trial court failed to comprehend or exercise its discretion in
this case.
      Finally, Clark argues that if the forfeiture rule applies, she was denied
the effective assistance of counsel. We reject this contention, as Clark makes
no effort on appeal to overcome a presumption that she received effective
assistance by demonstrating that her trial counsel’s representation fell below
an objective standard of reasonableness resulting in demonstrable prejudice.
(People v. Lucas, supra, 12 Cal.4th at pp. 436–437.)
      Clark’s claim that the trial court violated Dueñas rests on an improper
assumption that she was unable to pay a statutory minimum restitution fine
and $70 in court fees. Furthermore, the appellate record contains evidence



                                       19
that Clark had financial resources. Clark herself made representations that
she had full-time employment and was the provider for her family. Clark
also fails to consider the fact that she would have the opportunity to earn
wages while serving her prison sentence. (People v. Johnson (2019) 35
Cal.App.5th 134, 139 (Johnson).) Finally, Clark overlooks that declining to
request a hearing regarding her ability to pay the relatively small fine and
court fees was consistent with the defense strategy at sentencing, which was
to request probation so Clark could use her earning capacity to pay victim
restitution.
      Clark intimates that the fact she was represented by court-appointed
counsel establishes her inability to pay court assessments. We disagree.
When considering a defendant’s ability to pay a restitution fine, the court is
not limited to consideration of a discrete time period and is not precluded
from considering prison wages. (People v. Douglas (1995) 39 Cal.App.4th
1385, 1396–1397.) The ability to pay a restitution fine does not necessarily
require “ ‘existing employment or cash on hand’ ” because the court may also
consider the “ ‘defendant’s ability to pay in the future,’ ” including her ability
“to obtain prison wages and to earn money after [her] release from custody.”
(People v. Hennessey (1995) 37 Cal.App.4th 1830, 1837; see also People v.
Gentry (1994) 28 Cal.App.4th 1374, 1376–1378; People v. Frye (1994) 21
Cal.App.4th 1483, 1487.) “Thus, a defendant may lack the ‘ability to pay’ the
costs of court-appointed counsel yet have the ‘ability to pay’ a restitution
fine.” (Douglas, at p. 1397.)
      As this court has previously explained, the Dueñas defendant presented
compelling evidence that she was an indigent probationer whose inability to
pay court assessments resulted in ongoing unintended punitive consequences.
(Johnson, supra, 35 Cal.App.5th at pp. 138–139.) These consequences of



                                        20
nonpayment implicated due process principles because they constituted
additional punishment due solely to the fact that the defendant was indigent.
(Dueñas, supra, 30 Cal.App.5th at p. 1168.) Clark’s factual situation was
markedly different, and she does not articulate why her trial counsel should
have anticipated that the trial court might be amenable to a due process
objection to the restitution fine and court fees imposed in her case.
         Even if Clark could establish that defense counsel should have made a
Dueñas-type objection, Clark has not demonstrated that the failure to object
resulted in actual prejudice. Absent concrete evidence that Clark’s inability
to pay these fines will have an unforeseen punitive consequence, we cannot
find that it is reasonably probable the trial court would have stricken her
restitution fine or court fees if an objection had been lodged.
                                 DISPOSITION
         The judgment and sentence are affirmed.




                                             TUCHER, J.

WE CONCUR:

POLLAK, P. J.
STREETER, J.




People v. Clark (A160193)



                                        21